DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 8/20/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
5.	Claims 12-13 and 27-28 are objected to for allowable subject matter. See Allowable Subject Matter heading below for more information relating to what is needed in order to place the application in better condition for allowance. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
7.	Claims 24-30 are objected to because of the following informalities:  
	Claim 27 recites “The apparatus of claim 24, wherein the first direction is uplink and the second direction is downlink, and wherein the one or more processors are further configured to transmit, to a base station, in a subsequent occasion while the channel is acquired….” And 
Claim 29 recites “The apparatus of claim 24, wherein the first direction is downlink and the second direction is uplink, and wherein the one or more processors are further configured to transmit, to a user equipment, in a subsequent occasion while the channel is acquired…”
	Based on Applicant’s original Specification, A User Equipment (UE) transmits in the uplink communications to a base station (see Sections 0031, 0040); and a DL/downlink transmission is from a base station to a UE (see Section 0040). 
In view of the Applicant’s specification and the uplink and downlink direction limitations recited in the objected claims; if the apparatus of claim 24 is a Base Station, how can the Base Station transmit to itself as recited in claim 27? Or is the base station transmitting to another base station? 
And if the apparatus of claim 24 is a UE, how can the UE transmit to itself as recited in claim 29? Or is the UE transmitting to another UE.
Hence, Claims 27 and 29 are unclear and vague because since the base claim 24 does not mention if the apparatus is a base station nor a UE it makes the transmission step recited in Claims 27 and 29 indefinite and vague.
 In addition, because claims 28 and 30 depend on claims 27 and 29 respectively they are incorporated in the claim objections. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claim 12 recites “The method of claim 9, wherein the first direction is uplink and the second direction is downlink, and further comprising transmitting, to a base station, in a subsequent occasion while the channel is acquired...” and 
Claim 14 recites “The method of claim 9, wherein the first direction is downlink and the second direction is uplink, and further comprising transmitting, to a user equipment, in a subsequent occasion while the channel is acquired…”
Since, the base claim 9 does not mention any device or entity performing the method, such as a Base Station or a User Equipment; it is unclear as to which entity/device is transmitting to a base station and which entity/device is transmitting to a UE as recited in claims 12 and 14. For example, regarding claim 12 perhaps the limitation should recite “…and further comprising a UE transmitting to a base station in a subsequent occasion…”
Therefore, it renders the meets and bounds of the claims to be ambiguous and when the boundaries of the subject matter are not clearly delineated then the scope of the claim is unclear.
Allowable Subject Matter
9.	Claims 12-13 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and the 35 USC 112b rejection and claim objections addressed by amendment in response to this office action. 
Although El Hamss discloses a UE performing Uplink and Base Station performing Downlink while the channel is acquired within the COT/acquired time based on LBT, and that the gNB/base station and WTRU/UE can share COT (channel occupancy time); El Hamss, as it relates to dependent Claims 12-13 and 27-28 (assuming UE is transmitting to base station), does not anticipate a UE/WTRU transmitting to a base station, in a subsequent (i.e. next) occasion while the channel is acquired, an update of the set of resources available to use for transmitting communications in the second direction (i.e. Downlink) while the channel is acquired. In other words, the prior art does not disclose a UE providing to the base station in a subsequent (i.e. next) occasion while the channel is acquired, an updated set of resources for the base station to use in DL transmission/communication. 
In addition the prior arts in combination as cited in PTO-892 do not render the limitations obvious the claim elements recited in the dependent claims 12-13, 27-28.  Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-11, 14-26, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hamss et al. US 20210328728 hereafter El Hamss.
	Note: For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

As to Claim 1.    El Hamss discloses a method for wireless communication, comprising [Section 0002: Embodiments disclosed herein are related to methods and apparatus in wireless communications]:
receiving [i.e. WTRU/user equipment], from a node [i.e. gNB/Base Station] in a first direction [i.e. DL/Downlink] and during a first occasion [i.e. slot/time/subframe; Section 0037: Downlink for reception is associated with subframe], control information [i.e. DCI via PDCCH; Sections 0119, 0130: DCI corresponds to DL assignment. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs based on the gNB channel occupancy] including an indication of a set of resources available to use for transmitting communications in a second direction [i.e. UL/Uplink/PUSCH/ PUCCH] and during a second occasion [i.e. slot/time/subframe/duration for uplink/WTRU; Section 0093: The WTRU determine slot/symbol allocated for DL, and UL in determined current COT duration], while the node has acquired [i.e. LBT/CCA procedure includes COT (channel occupancy time)] a channel [Fig. 3A, Sections 0088, 0092, 0111, 0125: A WTRU receive DCI in a COT (channel occupancy time). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy. Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. A WTRU configured with multiple set of PUCCH resources indicated in first DCI-508. NOTE: LBT procedure is defined by which CCA check made before using channel and COT defined as time device (i.e. gNB or UE) occupies channel to make transmission; LBT is used in the functionalities described- See Sections 0069-0070, 0073];
receiving [Section 0088: A WTRU receive DCI in a COT (channel occupancy time)] an updated [i.e. Second DCI] set of resources available to use for transmitting communications in the second direction and during the second occasion while the node has acquired [i.e. LBT/COT] the channel [Figs. 5-6, Sections 0070, 0125, 0130, 0144: LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. The WTRU select based on the ARI in second DCI-510 from a second PUCCH resource set. A WTRU configured to monitor a large numbers of DCI candidates over multiple CORESETs and based on the gNB channel occupancy. The WTRU receive control information e.g., DCI for one or more downlink transmissions; and pause timer if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback, the WTRU may be configured with more than one resource on which to transmit HARQ feedback];
and transmitting [i.e. WTRU/UE transmit in UL (second direction)], in the set of resources based on receiving the control information or in the updated set of resources based on receiving the updated set of resources, communications [i.e. PUCCH/PUSCH or UL HARQ feedback] to one or more nodes in the second direction [Sections 0127, 0129, 0144: A WTRU may use PUCCH resource set within PUCCH resource set for HARQ-ACK when it correctly detects DCI. A WTRU configured to transmit HARQ feedback on PUSCH resources. The WTRU pause one or more timers if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback; the WTRU configured with more than one resource on which to transmit HARQ feedback].

As to Claim 2.   El Hamss discloses the method of claim 1, wherein the updated [i.e. Second or additional DCI] set of resources includes the set of resources and additional resources during the second occasion while the node [i.e. gNB/Base Station] has acquired [i.e. LBT/CCA procedure includes COT (channel occupancy time)] the channel [Figs. 5-6, Sections 0070, 0125, 0130, 0144: LBT characterized by a CCA time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. The WTRU select based on the ARI in second DCI-510 from a second PUCCH resource set. A WTRU configured to monitor a large numbers of DCI candidates over multiple CORESETs and based on the gNB channel occupancy. The WTRU receive control information e.g., DCI for one or more downlink transmissions; and pause timer if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback]
and wherein transmitting the communications is in the updated set of resources [Sections 0125, 0127, 0144: Based on outcome of LBT, a WTRU configured with multiple PUCCH resource sets, in some cases, the WTRU may select resource, based on the ARI in DCI-510 from a second PUCCH resource set 504. A WTRU may use PUCCH resource set within PUCCH resource set for HARQ-ACK when it correctly detects DCI. The WTRU receive control information e.g., DCI for one or more downlink transmissions; and pause timer if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback].

As to Claim 3. El Hamss discloses the method of claim 1, wherein the updated set of resources [i.e. frequency/BWP/carriers] is reduced from the set of resources, and wherein transmitting the communications is in the set of resources [Sections 0052, 0068, 0148: The channel operating bandwidths, and carriers, are reduced. During an established communication, a device may be configured to operate temporarily in a mode where the OCB (occupied channel bandwidth) may be reduced.  Scheduling DCI and/or HARQ feedback triggering DCI may point to a set of resources on multiple BWPs and/or LBT subbands]. 

As to Claim 4. El Hamss discloses the method of claim 3, further comprising discarding an update received indicating the updated set of resources [Sections 0144, 0148: The WTRU pause one or more timers if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback; the WTRU e configured with more than one resource on which to transmit HARQ feedback. Upon successful transmission on at least one resource, the WTRU may be configured to ignore (i.e. discard) all other HARQ feedback transmission resources (i.e. the updated from second DCI see 0144 above), which are indicated for those HARQ processes and scheduled prior to the transmission of the HARQ feedback].

As to Claim 5. El Hamss discloses the method of claim 1, wherein the first direction is downlink and the second direction is uplink [Section 0111, 0119, 0129: Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. DCI corresponds to DL assignment. A WTRU configured to transmit HARQ feedback on PUSCH resources].

As to Claim 6.   El Hamss discloses the method of claim 1, wherein the first direction is uplink [i.e. UCI or Uplink transmission/HARQ feedback] and the second direction [i.e. DL or transmission from gNB/network in response to UL] is downlink [Sections 0081, 0084, 0087, 0123, 0105: Successful LBT needed before a WTRU can transmit control information to the gNB. COT may be shared and used between a gNB and a WTRU; a gNB may reserve an uplink control channel or uplink shared channel carrying UCI for a WTRU. A WTRU configured to transmit the HARQ-ACK feedback in the following shared COT between a gNB and the WTRU. A WTRU configured to adjust the codebook process bits based on a one-shot HARQ feedback request received from the a gNB; one-shot HARQ feedback defined as transmit all ACK/NACK bits or remove ACK/NACK bits of the codebook process. Triggers include switching point for switch from downlink to uplink].

As to Claim 7.    El Hamss discloses the method of claim 1, wherein the node [i.e. gNB/network] acquires the channel using a listen-before-talk (LBT) procedure [Sections 0069, 0070, 0092: Channel access in a licensed or unlicensed frequency band may use a listen-before-talk (LBT) mechanism; LBT may be mandated independently of whether a channel is occupied or not; an LBT procedure or mechanism may be defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using a channel. LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. ). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy].

As to Claim 8. El Hamss discloses the method of claim 7, wherein the set of resources are within a channel occupancy time related to acquiring the channel using the LBT procedure [Fig. 3A, Sections 0070, 0088, 0092, 0130: LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. A WTRU receive DCI in a COT (channel occupancy time). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs (resource sets) based on the gNB channel occupancy].

As to Claim 9.    El Hamss discloses a method for wireless communication, comprising [Section 0002: Embodiments disclosed herein are related to methods and apparatus in wireless communications]:
acquiring a channel [i.e. LBT/CCA procedure includes COT (channel occupancy time)] for transmitting communications in a first direction [i.e. DL/Downlink]; generating [i.e. gNB/Base Station] control information [i.e. DCI via PDCCH; Sections 0119, 0130: DCI corresponds to DL assignment. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs based on the gNB channel occupancy] including an indication of a set of resources available to use for transmitting communications in a second direction [i.e. UL/Uplink/PUSCH/ PUCCH] while the channel is acquired [Sections 0059, 0092, 0125, 0144: A gNB configured to handle radio resource managements and scheduling of user in the UL and/or DL. A COT is configured by the network/gNB with a fixed duration in reference to channel occupancy. A WTRU configured with multiple set of PUCCH resources indicated in first DCI. The WTRU may receive control information (e.g., DCI) for one or more downlink transmissions],
and transmitting the control information [i.e. DCI] in a first occasion [i.e. slot/time/subframe; Section 0037: Downlink for reception is associated with subframe] while the channel is acquired [Fig. 3A, Sections 0088, 0111, 0144: A WTRU receive DCI in a COT (channel occupancy time). Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. The WTRU may receive control information (e.g., DCI) for one or more downlink transmissions. NOTE: LBT procedure is defined by which CCA check made before using channel and COT defined as time device (i.e. gNB or UE) occupies channel to make transmission; LBT is used in the functionalities described- See Sections 0069-0070, 0073]. 

As to Claim 10. El Hamss discloses the method of claim 9, wherein the channel is acquired using a listen- before-talk (LBT) procedure [Sections 0069, 0070, 0092: Channel access in a licensed or unlicensed frequency band may use a listen-before-talk (LBT) mechanism; LBT may be mandated independently of whether a channel is occupied or not; an LBT procedure or mechanism may be defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using a channel. LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. ). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy].

As to Claim 11. El Hamss discloses the method of claim 10, wherein the set of resources are within a channel occupancy time related to acquiring the channel using the LBT procedure [Fig. 3A, Sections 0070, 0088, 0092, 0130: LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. A WTRU receive DCI in a COT (channel occupancy time). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs (resource sets) based on the gNB channel occupancy].

As to Claim 14. El Hamss discloses the method of claim 9, wherein the first direction is downlink [i.e. DL/Downlink/DCI] and the second direction is uplink [i.e. UL/Uplink/PUSCH/ PUCCH], and further comprising [Section 0111, 0119, 0129: Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. DCI corresponds to DL assignment. A WTRU configured to transmit HARQ feedback on PUSCH resources]:
        transmitting, to a user equipment, in a subsequent occasion [i.e. slot in COT/subframe] while the channel is acquired [Sections 0088, 0092: A WTRU receive DCI in a COT (channel occupancy time); and a dedicated bit-field in the DCI indicating a COT number. A COT configured by a gNB with a fixed duration where the COT has a duration of 10 slots for a WTRU] an update of the set of resources available to use for transmitting communications in the second direction while the channel is acquired [Sections 0090, 0098, 0144: The WTRU may receive a PDSCH time domain resource allocation and PDSCH-to-HARQ timing value in one or more next slots of a COT; and perform on one or more slots within the COT for the HARQ feedback transmission. A WTRU can receive two DCIs scheduling in a subframe (i.e. made up of slots). The WTRU receive control information e.g., DCI for one or more downlink transmissions; and pause timer if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback, the WTRU may be configured with more than one resource on which to transmit HARQ feedback].

As to Claim 15. El Hamss discloses the method of claim 14, wherein the updated set of resources includes the set of resources available to use for transmitting uplink communications while the channel is acquired [Sections 0084, 0129, 0144: In some examples, COT may be shared and/or used between a gNB and a WTRU; the gNB may reserve an uplink control channel or uplink shared channel carrying UCI for a WTRU. A WTRU configured to transmit HARQ feedback on PUSCH resources. The WTRU pause one or more timers if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback; the WTRU e configured with more than one resource on which to transmit HARQ feedback].

As to Claim 16.  El Hamss discloses an apparatus [i.e. WTRU/user equipment] for wireless communication, comprising [Fig. 1B, Section 0002: Embodiments disclosed herein are related to methods and apparatus in wireless communications]:
a transceiver [Fig. 1B, Section 0030: The transmit/receive element-122 may be configured to transmit signals to, or receive signals from, a base station],
 a memory [i.e. Memory-130/132] configured to store instructions; and one or more processors communicatively coupled with the transceiver [i.e. Transmit/receive element-122 or Transceiver-120] and the memory, wherein the one or more processors [i.e. Processor-118] are configured to [Fig. 1B, Sections 0029, 0033: The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122. The memory includes memory storage device];
receive, from a node [i.e. gNB/Base Station] in a first direction [i.e. DL/Downlink] and during a first occasion [i.e. slot/time/subframe; Section 0037: Downlink for reception is associated with subframe], control information [i.e. DCI via PDCCH; Sections 0119, 0130: DCI corresponds to DL assignment. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs based on the gNB channel occupancy] including an indication of a set of resources available to use for transmitting communications in a second direction [i.e. UL/Uplink/PUSCH/ PUCCH] and during a second occasion [i.e. slot/time/subframe/duration for uplink/WTRU; Section 0093: The WTRU determine slot/symbol allocated for DL, and UL in determined current COT duration], while the node has acquired [i.e. LBT/CCA procedure includes COT (channel occupancy time)] a channel [Fig. 3A, Sections 0088, 0092, 0111, 0125: A WTRU receive DCI in a COT (channel occupancy time). A COT configured by the network/gNB with a fixed duration in reference to channel occupancy. Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. A WTRU configured with multiple set of PUCCH resources indicated in first DCI-508. NOTE: LBT procedure is defined by which CCA check made before using channel and COT defined as time device (i.e. gNB or UE) occupies channel to make transmission; LBT is used in the functionalities described- See Sections 0069-0070, 0073];
receive [Section 0088: A WTRU receive DCI in a COT (channel occupancy time)] an updated [i.e. Second DCI] set of resources available to use for transmitting communications in the second direction and during the second occasion while the node has acquired [i.e. LBT/COT] the channel [Figs. 5-6, Sections 0070, 0125, 0130, 0144: LBT characterized by a CCA (clear channel assessment) time, Channel Occupancy Time (COT), a fixed frame period or a short control signaling transmission time within an observation period. The WTRU select based on the ARI in second DCI-510 from a second PUCCH resource set. A WTRU configured to monitor a large numbers of DCI candidates over multiple CORESETs and based on the gNB channel occupancy. The WTRU receive control information e.g., DCI for one or more downlink transmissions; and pause timer if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback, the WTRU may be configured with more than one resource on which to transmit HARQ feedback];
 and transmit [i.e. WTRU/UE transmit in UL (second direction)], in the set of resources based on receiving the control information or in the updated set of resources based on receiving the updated set of resources, communications [i.e. PUCCH/PUSCH or UL HARQ feedback] to one or more nodes in the second direction [Sections 0127, 0129, 0144: A WTRU may use PUCCH resource set within PUCCH resource set for HARQ-ACK when it correctly detects DCI. A WTRU configured to transmit HARQ feedback on PUSCH resources. The WTRU pause one or more timers if the WTRU has received a DCI for a PDSCH and the WTRU expects a second DCI for HARQ feedback; the WTRU configured with more than one resource on which to transmit HARQ feedback].

As to Claim 17. The apparatus of claim 16, wherein the updated set of resources includes the set of resources and additional resources during the second occasion while the node has acquired the channel, and wherein the one or more processors are configured to transmit the communications in the updated set of resources [Fig. 1B and See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The apparatus of claim 16, wherein the updated set of resources is reduced from the set of resources, and wherein the one or more processors are configured to transmit the communications in the set of resources [Fig. 1B and See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The apparatus of claim 18, wherein the one or more processors are further configured to discard an update received indicating the updated set of resources [Fig. 1B and See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. The apparatus of claim 16, wherein the first direction 1s downlink and the second direction is uplink [Fig. 1B and See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. The apparatus of claim 16, wherein the first direction is uplink and the second direction is downlink [Fig. 1B and See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22. The apparatus of claim 16, wherein the node acquires the channel using a listen-before-talk (LBT) procedure [Fig. 1B and See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. The apparatus of claim 22, wherein the set of resources are within a channel occupancy time related to acquiring the channel using the LBT procedure [Fig. 1B and See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24.  El Hamss discloses an apparatus [i.e. gNB/Base Station] for wireless communication, comprising [Fig. 1A (Base Station-114), Section 0002: Embodiments disclosed herein are related to methods and apparatus in wireless communications]:
         a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to [Sections 0151, 0152, 0155: A processor in association with software may be used to implement a radio frequency transceiver for use in a base station. Moreover, in the embodiments described above, devices containing processors are noted and may contain at least one Central Processing Unit (“CPU”) and memory. Any of the operations, processes, etc. described herein may be implemented as computer-readable instructions stored on a computer-readable medium; and the computer-readable instructions may be executed by a processor of a network element]:
acquire a channel [i.e. LBT/CCA procedure includes COT (channel occupancy time)] for transmitting communications in a first direction [i.e. DL/Downlink]; generate control information [i.e. DCI via PDCCH; Sections 0119, 0130: DCI corresponds to DL assignment. The physical downlink channel (i.e. PDCCH) may be in a configured time resource; WTRU configured to monitor DCI candidates over multiple CORESETs based on the gNB channel occupancy] including an indication of a set of resources available to use for transmitting communications in a second direction [i.e. UL/Uplink/PUSCH/ PUCCH] while the channel is acquired [Sections 0059, 0092, 0125, 0144: A gNB configured to handle radio resource managements and scheduling of user in the UL and/or DL. A COT is configured by the network/gNB with a fixed duration in reference to channel occupancy. A WTRU configured with multiple set of PUCCH resources indicated in first DCI. The WTRU may receive control information (e.g., DCI) for one or more downlink transmissions];
and transmit the control information [i.e. DCI] in a first occasion [i.e. slot/time/subframe; Section 0037: Downlink for reception is associated with subframe] while the channel is acquired [Fig. 3A, Sections 0088, 0111, 0144: A WTRU receive DCI in a COT (channel occupancy time). Properties of the DL transmission: timing of the DL transmission in terms of subframe or slot number; and timing of the UL transmission based on information included in DCI of the DL transmission. The WTRU may receive control information (e.g., DCI) for one or more downlink transmissions. NOTE: LBT procedure is defined by which CCA check made before using channel and COT defined as time device (i.e. gNB or UE) occupies channel to make transmission; LBT is used in the functionalities described- See Sections 0069-0070, 0073]. 

As to Claim 25. The apparatus of claim 24, wherein the channel is acquired using a listen- before-talk (LBT) procedure [Sections 0151-0152, 0155; and See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26. The apparatus of claim 25, wherein the set of resources are within a channel occupancy time related to acquiring the channel using the LBT procedure [Sections 0151-0152, 0155; and See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29. The apparatus of claim 24, wherein the first direction is downlink and the second direction is uplink, and wherein the one or more processors are further configured to transmit, to a user equipment, in a subsequent occasion while the channel is acquired, an update of the set of resources available to use for transmitting communications in the second direction while the channel is acquired [Sections 0151-0152, 0155; and See Claim 14 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30. The apparatus of claim 29, wherein the updated set of resources includes the set of resources available to use for transmitting uplink communications while the channel is acquired [Sections 0151-0152, 0155; and See Claim 15 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in particular Hedayat et al. US 20210344451 see Sections [0115-0116]; And Lunttila et al. US 20200337072 see Fig. 6, Sections [0020, 0062-0066]. 
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 13, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477